Citation Nr: 0806280	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  05-16 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability as secondary to service-connected amputation of 
right toes.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a right shoulder 
disability

4.  Entitlement to a compensable rating for hemorrhoids.

5.  Entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Gregory Keenum, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to September 
1950 and from August 1951 to July 1957.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, in pertinent part, found that 
new and material evidence had not been submitted to reopen 
claims for entitlement to service connection for left knee 
and right shoulder disabilities, denied entitlement to a 
compensable rating for hemorrhoids, and denied entitlement to 
TDIU.  

The veteran provided testimony at a videoconference hearing 
before Acting Veterans Law Judge Mary Vavrina in September 
2006.  Thereafter, Ms. Vavrina left the employ of the Board, 
and the veteran requested to have a new hearing before a 
current Veterans Law Judge.  The case was remanded in July 
2007 to schedule the veteran for a new hearing.  The veteran 
provided testimony at a hearing before Acting Veterans Law 
Judge John L. Prichard at the Jackson RO in August 2007.  
However, Ms. Vavrina has now returned to the Board.  
Consequently, this is a decision by a panel of three Veterans 
Law Judges.  See 38 U.S.C.A. § 7102, 7107(c) (West 2002).  
Transcripts of the hearings are of record.

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Thus, despite the various characterizations of the 
issues throughout the appeal, the Board must make an 
independent determination as to whether new and material 
evidence has been presented to reopen the claims of 
entitlement to service connection for left knee and right 
shoulder disabilities before reaching the merits of the 
service connection claims.

The issues of entitlement to service connection for a right 
shoulder disability on a de novo basis, entitlement to a 
compensable evaluation for hemorrhoids, and entitlement to 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Service connection for a left knee disability initially 
was denied in a June 1996 Board decision.  The veteran has 
made several attempts to reopen his claim for service 
connection for a left knee disability, which was most 
recently denied in a May 2000 Board decision.

2.  The evidence received since the May 2000 Board decision 
is cumulative and redundant of evidence of record at the time 
of the prior denial, and/or does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a left knee disability, or raise a 
reasonable possibility of substantiating the claim.

3.  Service connection for a right shoulder injury was denied 
in an unappealed February 1958 rating decision.  

4.  The evidence received since the February 1958 rating 
decision, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for a right shoulder disability, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2000 Board decision declining to reopen the 
veteran's claim for service connection for a left knee 
disability as secondary to service-connected amputation of 
right toes is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2007).

2.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for a 
left knee disability as secondary to service-connected 
amputation of right toes are not met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The February 1958 rating decision denying service 
connection for a right shoulder injury is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

4.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for a 
right shoulder disability are met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

Also, during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  Kent v. Nicholson, 20 Vet. App. 1, 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  

The veteran was provided with VCAA notification letters prior 
to the initial adjudication of his claim in February 2004 and 
April 2004.  These letters notified the veteran of the 
evidence necessary to substantiate his claims for service 
connection.  They also informed the veteran what evidence 
would be obtained by VA, what evidence it was his 
responsibility to submit, and that VA could provide him 
certain assistance in obtaining evidence.  The April 2004 
letter also notified the veteran that he was to submit any 
evidence in his possession that pertained to his claims.  
These letters provided the notice outlined in Pelegrini.  

In regards to the notification required by Kent, the Board 
notes that both the February 2004 and April 2004 letters 
notified the veteran of the information necessary to 
established entitlement to the underlying claim.  The April 
2004 letter contained notification as to the appropriate 
definitions of new and material evidence.  The February 2004 
letter notified the veteran that he should submit medical 
evidence of a current disability as well as evidence showing 
a connection between the left knee condition and his service 
connected right toe disability.  The Board notes that the 
absence of such evidence was the basis of the previous 
denial.  In addition, during his September 2006 
videoconference, the veteran was notified that his claim for 
entitlement to service connection for a left knee disability 
as secondary to his right toe amputations was most recently 
denied in a May 2000 Board decision as there was no medical 
evidence of a nexus between his two disabilities.  The 
veteran was also informed that to succeed on his claim to 
reopen, he would need medical evidence relating his left knee 
disability to his right toe amputations.  Therefore, the 
veteran was provided the notice required by the Kent 
decision.  At this juncture, the Board notes that the 
veteran's representative displayed actual knowledge of this 
notification when he asked the veteran at the August 2007 
hearing whether or not a doctor had ever told him that his 
service connected right foot disability had caused his left 
knee disability.  

Finally, as for the notification required by Dingess, the 
veteran was notified of the first three elements by the 
February 2004 and April 2004 letters.  While he did not 
receive information regarding the effective date or 
disability rating elements of his claims until August 2006, 
since the left knee claim is being denied, no disability 
rating or effective date will be assigned.  Therefore, the 
veteran is not prejudiced by the delayed notice on these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As for the right shoulder disability, any portion 
of the notification that is deficient did not result in any 
harm to the veteran, as this portion of the appeal is 
favorable to the veteran, and the veteran will have 
additional opportunity to respond to the August 2006 
notification. 

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  
However, for claims to reopen a finally adjudicated claim the 
portion of the regulation pertaining to obtaining a medical 
examination applies only if new and material evidence is 
presented or secured.  38 C.F.R. § 3.159(c)(4)(C)(iii).  

VA has obtained records of treatment reported by the veteran, 
including service treatment records and records from various 
federal agencies.  The Board notes that in a June 2005 
response from the Social Security Administration (SSA), VA 
was informed that the veteran's file and records had been 
destroyed.  Therefore, the veteran's SSA records are not 
available.  There is no indication that there are any other 
outstanding records that are pertinent to his claim.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Petitions to Reopen

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2007). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The record indicates that the veteran's claims for service 
connection for a left knee disability and a right shoulder 
disability have previously been denied. 

Generally, a claim which has been denied in an unappealed 
rating decision or Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

Left Knee

The veteran contends that his current left knee disability is 
secondary to his service-connected amputation of his right 
toes.  Specifically, he contends that because his right toes 
have been amputated, he has to lean on his left leg when 
ambulating. Service connection for a left knee disorder was 
initially denied in a June 1996 Board decision based on the 
absence of any medical evidence showing a nexus between the 
veteran's left knee disability and his amputated right toes.  
The evidence of record at that time included the veteran's 
service medical records, post-service medical records, and a 
June 1994 VA examination report.  This evidence showed that 
the veteran was first diagnosed with arthritis of the left 
knee in May 1994.  None of the medical evidence established 
that the veteran's left knee disability was related to his 
amputated right toes or his active duty service.

The veteran has made several attempts to reopen his claim for 
entitlement to service connection for a left knee disability.  
The most recent final denial of his claim to reopen was made 
in a May 2000 Board decision.  The evidence of record at the 
time of the May 2000 Board decision included the veteran's 
statements that his left knee disability was secondary to his 
service-connected amputation of his right toes and treatment 
records from the VA Medical Center (VAMC).

The veteran's current claim to reopen was received in January 
2004.  The medical evidence added to the record since the May 
2000 denial includes outpatient treatment records from the 
VAMC; this evidence is cumulative in that it shows ongoing 
treatment for the previously diagnosed osteoarthritis of the 
left knee.  While this evidence pertains to a necessary 
element for service connection, namely a current disability, 
that element was previously established.  The evidence does 
not relate to a previously unestablished element needed to 
substantiate the claim, that is, evidence establishing that 
the veteran's left knee disability is related to his 
amputated right toes or his active duty service.  Thus, the 
newly associated evidence is not material as it is not 
sufficient to raise a reasonable possibility of 
substantiating the claim.

Even though the veteran's statements and testimony have been 
added to the record, they are duplicative of previous 
arguments and are also insufficient to establish a reasonable 
possibility of substantiating the claim.  While the veteran 
is competent to describe his symptoms and state when they 
began, as a lay person he is not competent to render a 
medical diagnosis or an opinion concerning medical causation.  
Therefore, his statements regarding the etiology of his left 
knee disability are neither new, nor material.  See Espiritu, 
2 Vet. App. at 494; Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Accordingly, reopening of the claim is not in order.

Right Shoulder

The veteran contends that his right shoulder disability was 
incurred as a result of an in-service accident when he was 
pinned beneath a piece of a crashed airplane.  

The veteran was denied entitlement to service connection for 
a right shoulder injury in an unappealed February 1958 rating 
decision based on the RO's determination that none of the 
medical evidence of record, including service treatment 
records, post-service medical records, and a February 1958 VA 
examination report, contained a diagnosis of a right shoulder 
condition.  The subsequently received evidence includes 
treatment records from the VAMC diagnosing capsulitis and 
arthritis of the right shoulder.  This evidence is clearly 
new and material as it establishes that the veteran has a 
current right shoulder disability, and reopening of the claim 
is in order.  

The veteran's claim for service connection for a right 
shoulder disability will be examined on a de novo basis in 
the remand section.


ORDER

As new and material evidence to reopen the claim of service 
connection for a left knee disability as secondary to 
service-connected amputation of right toes has not been 
received, the appeal as to this matter is denied.

As new and material evidence to reopen the claim for service 
connection for a right shoulder disability has been received, 
to this limited extent, the appeal is granted.


REMAND

As noted above, the Board has found new and material evidence 
has been presented to reopen the veteran's claim for service 
connection for a right shoulder disability.  This issue must 
now be examined on a de novo basis.  

Service treatment records are negative for evidence or 
complaints pertaining to his right shoulder, and the Board 
notes that the veteran testified at his September 2006 and 
August 2007 hearings that he did not receive any medical 
treatment for his shoulder while on active duty service.  
However, the veteran has also testified that he injured his 
right shoulder in an accident during service.  Although the 
veteran is not competent to opine that this injury resulted 
in a chronic shoulder disability, he is certainly competent 
to state that he sustained the shoulder injury.  

The Board notes that the first medical diagnosis of a 
disability of the right shoulder was made in November 2000, 
when X-rays showed adhesive capsulitis.  Recent VA treatment 
records include an X-ray study of the right shoulder dated in 
November 2001.  The examiner stated that the findings could 
represent distrophic soft tissue calcifications related to a 
remote injury.  

Applicable law requires VA to deem an examination necessary 
to adjudicate a claim when there is competent evidence that a 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; the information or evidence indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but, the file does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d)(2) (West 2002); McClendon v. United 
States, 20 Vet. App. 79 (2006).

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 
38 C.F.R. § 3.159(c).  The three salient benchmarks are: 
competent evidence of a current disability or recurrent 
symptoms; establishment of an in-service event, injury, or 
disease; and, indication that the current disability may be 
associated with service or with another service-connected 
disability.  McClendon at 81.  The RO, or the Board, tests 
for those criteria and then decides if there is sufficient 
competent credible medical evidence of record to decide the 
claim. 38 C.F.R. § 3.159(c).  The Court cautioned in 
McClendon that an "absence of actual evidence is not 
substantive 'negative evidence.'"  It further noted that an 
indication that a current disability "may" be associated 
with service is a low threshold.  Therefore, given the 
veteran's testimony regarding his injury during service and 
the recent evidence of a remote injury, the Board finds that 
the veteran should be afforded a VA examination in order to 
determine whether or not his right shoulder disability is 
related to the injury he sustained during active service.  

As for the veteran's claim for a compensable evaluation for 
his hemorrhoids, the Board notes that there has been two 
recent decisions by the Court that affects his claim.  In 
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), the Court 
noted that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time period one year before the 
increased rating claim was filed (here, the claim was filed 
on January 21, 2004) until a final decision is made.  
Moreover, the Court has held that for an increased-
compensation claim, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

The veteran has not received VCAA notice with regard to 
providing evidence of the impact of his disabilities on 
employment or the detailed information regarding ratings that 
is now required by the Court.

Also, in April 2004 the veteran underwent a VA examination to 
determine the current severity of his hemorrhoids.  He 
reported having a hemorrhoidectomy several years ago and that 
he still had hemorrhoids with itching, irritation, and 
occasional bright red bleeding of the rectum.  The veteran 
declined to undergo a rectal examination.  The diagnosis was 
a history of longstanding hemorrhoids and chronic anemia.  
The examiner noted that while the veteran's anemia appeared 
to have a gastrointestinal cause, whether it may have been 
due only, or partially, to hemorrhoids was unclear from the 
history and review of the records.

The Board notes that the criteria for evaluating hemorrhoids 
provide for a 20 percent rating where there is persistent 
bleeding and with secondary anemia, or with fissures.  38 
C.F.R. § 4.114, Diagnostic Code 7336 (2007).  The April 2004 
history of anemia would constitute evidence in favor of a 
compensable rating.  However, the examiner was unable to 
attribute the anemia to the veteran's hemorrhoids.  
Furthermore, it is noted that the veteran declined the rectal 
examination.  Therefore, given the deficiencies in the April 
2004 examination, the Board finds that an additional 
examination in order to determine the current severity of the 
veteran's hemorrhoids and whether or not this disability is 
productive of anemia is necessary. 

Next, the Board notes that, during the pendency of this 
appeal, selected VA medical records have been associated with 
the claims file.  As the veteran filed his increased rating 
claim in January 2004, any outstanding VA treatment records, 
both inpatient and outpatient, dated after January 21, 2003 
should be obtained and associated with the record.  The 
veteran should also be afforded an opportunity to submit any 
recent medical records or opinions pertinent to the claims 
remaining on appeal that have not already been associated 
with the record.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159.

In TDIU claims, the Court has held that the duty to assist 
requires that VA obtain an examination which includes an 
opinion on what effect the veteran's service-connected 
disabilities have on his ability to work.  38 U.S.C. § 
5107(a) (West 2002); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2006).  
A review of the claims file does not show that such an 
opinion has been obtained with respect to the veteran's TDIU 
claim.  Accordingly, VA examination is warranted in order to 
obtain an opinion concerning the veteran's employability.  
The Board reminds the veteran that the duty to assist is not 
a one-way street, and that he has a duty to cooperate, to 
include reporting for examination.  38 C.F.R. §§ 3.326, 
3.327, 3.655 (2007); see also Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  He is advised that he has an obligation to 
assist VA in the development of his claims, and that failure 
to do so may result in an adverse decision.  

Finally; the Board notes that grant of service connection for 
a right shoulder disability and/or any changes in the 
evaluation of the veteran's service-connected hemorrhoids 
will have an impact on his claim for TDIU.  The VA has a duty 
to address all issues raised during the course of an appeal.  
Issues which are inextricably intertwined must be considered 
together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
The Board must delay reaching a determination on the claim 
for TDIU until after the claims for service connection for a 
right shoulder disability and for a compensable rating for 
hemorrhoids have been adjudicated.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
readjudicating the claims remaining on appeal.  The RO's 
adjudication of the claims should include consideration of 
all evidence added to the record since the RO's last 
adjudication of the claims).  The RO should also document 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, consistent 
with the facts found) pursuant to the Hart decision, cited to 
above, is warranted.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  Obtain any outstanding outpatient or 
inpatient treatment records for the 
veteran from the Memphis VAMC from 
January 21, 2003 to the present, and 
associate them with the claims file.  If 
these records are unavailable, simply do 
not exist, or further attempts to obtain 
them would be futile, document this in 
the claims file.  See 38 U.S.C.A. 
§ 5103A(b). 

2  Send the veteran and his attorney a 
letter requesting that the veteran 
identify healthcare providers, that have 
treated him for his right shoulder 
disability and hemorrhoids, and provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record.  The RO should 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO should ensure that its notice to the 
veteran meets the requirements of 
Vazquez-Flores (cited to above)-
particularly as regards disability 
ratings and the impact of the disability 
on employment and daily activities, as 
appropriate.  The RO's letter should also 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his attorney of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity 
are associated with the claims file, or 
a reasonable time period for the 
veteran's response has expired, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded VA orthopedic and digestive 
system examinations.  The veteran 
should be notified of the necessity of 
cooperating with all aspects of the 
examination(s).  All indicated tests 
and studies should be conducted.  The 
entire claims file must be sent to the 
examiner(s) for review and the 
examiner(s) should acknowledge such 
review in the examination report(s) or 
in an addendum to the report.

First, the orthopedic examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or more) that the veteran's 
current right shoulder disability is 
the result of the injury to the right 
shoulder during either of the veteran's 
two periods of service (that is, from 
June 1950 to September 1950 and from 
August 1951 to July 1957).  

Second, the digestive system examiner 
should provide an opinion as to whether 
or not the veteran's hemorrhoids (1) 
are large or thrombotic, irreducible, 
with excessive redundant tissue, 
evidencing frequent recurrences or (2) 
are manifested by persistent bleeding 
with fissures and/or anemia.  If the 
veteran is found to have anemia, the 
examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) 
that the anemia is attributable to the 
veteran's service connected 
hemorrhoids.  

Finally, if the orthopedic examiner 
determines that the veteran's right 
shoulder disability is due to service, 
the examiner(s) should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or more) that the veteran's right 
shoulder disability, either alone or 
together with his other service-
connected disabilities, would render 
him unable to secure or follow a 
substantially gainful occupation 
consistent with his education and 
occupational experience.  Otherwise, if 
the orthopedic examiner determines that 
the veteran's right shoulder disability 
is not due to service, the examiner(s) 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that any 
of the veteran's service-connected 
disabilities, either alone or together, 
would render him unable to secure or 
follow a substantially gainful 
occupation consistent with his 
education and occupational experience.  
The veteran is service connected for 
hemorrhoids and for residuals of 
amputation of all the toes on his right 
foot, with removal of the metatarsal 
head.  

The examiner(s) must set forth the 
complete rationale underlying any 
conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report(s).  

5.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, re-adjudicate the claims on 
appeal, in light of all pertinent 
evidence (to include the hearing 
testimony) and legal authority.  The RO 
should document its consideration of 
whether "staged rating," pursuant to 
the Hart decision, cited to above, is 
warranted for the veteran's hemorrhoids 
and whether the veteran's claim file 
should be forwarded to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service for 
consideration of TDIU on an 
extraschedular basis.  If any benefit 
sought on appeal is not granted, 
furnish to the veteran and his attorney 
an appropriate supplemental statement 
of the case, that includes clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim(s).  38 C.F.R. § 3.655.  The 
veteran need take no action until otherwise notified, but he 
and his attorney may furnish additional evidence and argument 
on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




			
	WAYNE M. BRAEUER	M. R. VAVRINA
	             Veterans Law Judge                                      
Acting Veterans Law Judge
       Board of Veterans' Appeals                               
Board of Veterans' Appeals



	                         
__________________________________________
JOHN L. PRICHARD
	Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


